        Case 1:19-cr-00067-PGG Document 113
                                        112 Filed 11/16/20
                                                  11/13/20 Page 1 of 1




                                       November 13, 2020
VIA ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    United States v. Joseph Hoats
       19 Cr. 067 (PGG)

Dear Judge Gardephe,
       The sentencing hearing in the above captioned matter is currently scheduled for March 1,
2021. Due to scheduling conflicts during the upcoming Thanksgiving holiday, after consultation
with the assigned Probation Officer, I write to respectfully request an extension of the related
sentencing deadlines as follows:
       1. Presentence interview from November 25, 2020 to December 17, 2020.
       2. First disclosure of the presentence report from December 23, 2020 to January 11,
          2021.
       3. Second disclosure from January 21, 2021 to February 8, 2021.
       4. Defense submission from February 8, 2021 to February 15, 2021.
       5. Government submission from February 15, 2021 to February 22, 2021.

                                             Respectfully submitted,
                                             /s/ Amy Gallicchio
                                             _________________________
                                             Amy Gallicchio, Esq.
                                             Assistant Federal Defender
                                             (917) 612-3274
CC:     AUSA Nicholas Chiuchiolo

 MEMO ENDORSED:
 The Application is Granted.
 Presentence interview is due Dec.17, 2020;
 First disclosure of the presentence report is due
 Jan.11, 2021;
 Second disclosure is due Feb. 8, 2021;
 Defense submission is due Feb.15, 2021; and          Dated: November 16, 2021
 Government submission is due Feb.22, 2021.
